Citation Nr: 0814403	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO. 07-00 343 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for bladder cancer, 
including on direct and presumptive bases.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to 
March 1968. He served in Vietnam from October 1966 to 
October 1967. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision, of the Togus, 
Maine, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for bladder cancer on a 
direct basis or due to Agent Orange exposure. 

The veteran testified at a RO hearing in July 2007. In 
October 2007, the veteran testified again, this time at a 
videoconference Board hearing before the undersigned Veterans 
Law Judge (VLJ). A transcript of these hearings are of record 
and associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
bladder cancer due to presumed exposure to herbicides during 
his Vietnam service. See 38 C.F.R. 
§ 3.307(a)(6)(iii) (A veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service). 

Bladder cancer is not listed as a disorder presumed to have 
been incurred as a result of presumed exposure to herbicides. 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).
However, VA must also ascertain whether there is any basis 
(e.g., direct, presumptive or secondary) to indicate that a 
claimed disorder was incurred by any incident of military 
service. Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both 
for the general proposition that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection) see Bingham v. Principi, 421 F.3d 
1346 (Fed.Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 
312-313 (2006).    
 
During the December 2007 Video Conference hearing, the 
veteran reported that his treating urologist, A.K.G., M.D. at 
the Togus, Maine, VA Medical Center, was either considering 
or had considered that the veteran's bladder cancer had been 
caused by presumed exposure to herbicides. Transcript, pages 
4-8. 

Under the law, VA is required to advise claimants for 
benefits of any missing information that would render an 
application for benefits complete. 38 U.S.C.A   §§ 5102(b); 
5103(a). VA also has a duty to obtain all relevant VA and 
Governmental records prior to adjudication of a claim. 38 
U.S.C.A § 5103A(c)(3); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (Observing that any VA treatment records that have 
been generated up to and including the date of the Board's 
decision, whether or not filed in the appellant's claims 
folder, are in the constructive possession of the Board and 
must be considered); see Beausoleil v. Brown, 8 Vet.App. 459, 
464-465 (1996); Robinette v. Brown, 8 Vet.App. 69, 80 (1995); 
see also generally Stuckey v. West, 13 Vet. App. 163, 175 
(1999), (observing in part that when it is alleged that there 
was specific evidence in existence that would have well 
grounded a claim under then applicable law, VA had a duty to 
inform the claimant of the importance of obtaining this 
evidence to "complete the application."). 

Viewing the veteran's testimony in a light most favorable to 
the veteran, there appears there may be evidence which links 
the veteran's bladder cancer to presumed herbicide exposure, 
and the claim must be remanded to 
enable VA to secure this opinion. 
 
In particular, the veteran is presently advised and the 
RO/AMC will again advise the veteran of the necessity of 
obtaining Dr. A.K.G.'s opinion.


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the disorder 
at issue that is not evidenced by the 
current record. The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 

In particular, the veteran is presently 
advised, and the RO/AMC will readvise the 
veteran to obtain the opinion of Dr. 
A.K.G. regarding the linkage of bladder 
cancer to presumed exposure to herbicides 
- by whatever means deemed appropriate by 
the RO/AMC. The RO/AMC should then obtain 
these records, and any opinions found to 
be existent or forthcoming, and associate 
them with the claims folder. 
 
2. After receipt of the veteran's 
response, or the receipt of Dr. A.K.G.'s 
opinion, or the passage of a reasonable 
amount of time, the RO/AMC should take 
such additional development action 
including the conduct of any other 
appropriate VA examinations, if deemed 
appropriate by the RO/AMC, and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development. 
Following such development, the RO/AMC 
should review and readjudicate the 
claims. See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.). If any such action does not 
resolve the claims, the RO/AMC shall 
issue the appellant a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



